          Case 1:20-cv-00340-BLW Document 4 Filed 07/08/20 Page 1 of 5




Brian A. Ertz (ISB No. 9960)
Eileen R. Johnson (ISB No. 9935)
ERTZ JOHNSON, LLP
P.O. Box 665
Boise, Idaho 83701
T: (208) 918-1663
F: (208) 416-6665
E: brian@ertzjohnson.com
   eileen@ertzjohnson.com

Attorneys for Plaintiffs


                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

                                         )
      MARCELLA MILLER and SARAH          )             Case No. 1:20-cv-340
      MILLER,                            )
                                         )
                          Plaintiffs,    )             IN FORMA PAUPERIS
                                         )             APPLICATION FOR
      v.                                 )             PLAINTIFF SARAH MILLER
                                         )
      KENSINGTON APARTMENTS, LLC )
      d.b.a KENSINGTON APARTMENTS )
      AT NORTH POINTE; HAWKINS           )
      COMPANIES, LLC; BACH HOMES, )
      LLC; and JOHN AND JANE DOES I- )
      XX, whose identities are unknown,  )
                                         )
                          Defendants.    )
      _____________________________________
                                         )



       I request that the Court allow me to proceed in forma pauperis in this action because I am

unable to pay the filing fee at the time of filing as a result of my poverty. I swear or affirm, under

penalty of perjury, that the following information is true and correct to the best of my knowledge.




In Forma Pauperis Application (nonprisoner) - 1
                                                                                                       susdne4 euuog u1
                                                                          7 - (.reuosuduou) uoqecllddy
                      61a'ortr     W-.                lortZ/Y         ffi
                                                                                                                re'toldurg
                      po-8bdl @hwr-pf,lofiaw*1
         ,(ed rfiqluotu ssorg            lueur,toldrugJo   selu11                      ssaJppY
                                               '1srg re,(oldrne luocsr lsour'rfto1stq lueu'(oldure mo'(               611 '7
                                                                                                        :altrorul   ,fiqlutu   P1o1,
                                                                 ,t
TroW                                                       ,/s          s@r                          .--_..-:(,$rceds) reql6
7r                                                                                                              (are;1e,vr se qcns)
                                                                                                                e3u31s1ss€-rlqnd
Zr
                         z'
                         6,TTE
                                                     Z, 7'
                                                     7, ws                                             $usurded iusrur{o1dmeu61
                                                                                                             (s1uau,{ud ocIIEmsuI
7, zr        /                                       z- 7,
                  $                      r                                                     ',{lrmcgs Pr3os sB qsns) dflgqeslq
 /1 *'Sn                                                                 oos
                                                             /                                    (ecuemsut'sotltnuuu'suotsued
                                                     T,                                                     se qcns) luetusr4sU
                                                                                              'ftrmces IEIsos
Z, 7r                                                    4s
                                                        7-                                                            Poddns P1tq3
7r                        Z-r                            /s              7r
                                   /                                                                                       ,{uotutlY
                             J/
VE                            o$                           -/$                                                                  s$1'
7'                           -4$                     7r                  7',as                              spuepi^Ip pu€ lsorelul
7r                                9'                 7'                  Tr                                (eruocur 1e1ua.r se qcns)
                                                                                                       ,&redord IBar tuo{ etuooul
                          7,                         7r                  t,                                      lueuf,oldrue-gleg
                                                                                         $
       -/'
                          CrS
                             -O$                     7r                  T               $                             1usur,(oldtug
        vli                                                              |r'$sl'l
   /     asnodg                        no,{.
                                                     7r                                noA
                                                             asnodg
                                                                      sqluou   g1   ped aql
   qluou lxeu palcadxo lunouY                         Eugrnp tunorua ,fiqluotu o8eraaY                              aJJnos arllocul
                                                            ( 'aslanaqto to saxal rc{ suoucnpap {uo atolaq slunowo              'sl.
loql ,s1unotao ssat7 as11 'aln,t tlqruout aql Moqs o7 [11onuun to'tponuuonuas ',fita\tonb 'fiqaam4q '{gaam
pa^!a?a.t sot ryq, tunoruo tun lsn{py) 'sq}uoru ZI Ned eq} Eurrnp sesmos 3q*o11o3 3tP Jo q3eo
                                                                                                         'I
  rtro4 poArocer rteuourJo luno{uu e8uroAe 0q} o$ttnlso 'ssnods rnod pue nod qloq Jod
                                                           TIAYOICCY
                 Case 1:20-cv-00340-BLW Document 4 Filed 07/08/20 Page 2 of 5
                                                                                                                   u1
                                                                        g - (rsuosuduou) uoqecllddY susdne6eru'rog
                                                                                                          'pe^ao lu{rotu€
                                                                                    0 /1,
                                                                                      seo., '9
      ,ql pue   aureu souosrsd eql          ercls i6euoo, esnods mo[/dno[ e^\o euodu€
                                                                                                                   :lepow
                                                                                                                    :J€EA
                                                                                                                   ':o)IBI
                                                                                                                             t
                               (eqea                           (snP;t
                                           pue rueq) slesss    Jeqlg                           (en1e1) Z# aIcFIo^ rolotr l
           pue ruel1) slasse reltrl6
                                :JU51
                               :o{ehl
        (enlen) t# 3I3Iq3      rololq (enpn pue sse'rppy)       alelsa Isar   raqlo           ("ttnl   pu" sssrppv ) auo11
                                                                                      ( s&ulq s1u"ml P Pqa snoq    d"mur P.to
                                                                                                                   ]sI.I     'S
puo EutqwTJ tstl touog) 'sur*ro esnods Jno,( Jo            rr&o nof 1€g] (senl€A g]llK) s]ssse 3q]
         _--------s
                                                                                a                        __w
                                                          r              u,,lrfi
                                                                              )U
                                               ,*'sx
                           $            -rn'1r62- s                                ---v4
  suq asnods fno,(   lunouy             o,ruq uo,,( |unoIIIY
                                        -s
                                                                        @rw
                                                                        @rw ad,{tr
                                                                          lunorru    go                uoPnlpsu1 IulJuEuIg
                                                                                          'uoqryIlsul
   Ielcusug Jeglo Jo      tl*or-        4*gAo^eq        osnods mo.{ pue no,t deuour due e}e$ 'nlo1eg
                                                  g ee^€q osnods mod pu? no,{ op qs€c qoruu r\oH ',
       ded l(1q1uou   sso.rg luaufoldugJo            solu0                          ssarppY
                        .5.41.ledO1dure
                                              luecer lsoIII                   lueur{oldwe s,ssnods mo,( 1st1 '5
                                                                "fto1s1q
         Case 1:20-cv-00340-BLW Document 4 Filed 07/08/20 Page 3 of 5
                                                                                                        euuog               u1
                                                                     y - (reuosudoou) uoqucqddy susdne6
                                :   sasuadxa'{P1uou 1u1o;
                 d$ igo-1   S
                                                                                                         :(Qrceds)   rsqlg
  Z
  gr -7r                                                                                            (tueureluN Pe1r€trep
                                                                               uoqeledo ro3: sesuadxa             rep8eg
                                          qceUu) uuEJ Jo 'uorsss;ord'sssusnq;o
  -7r -c,r                                                        sJorllo 01 pled goddns pue 'scueusluretu       "{uorutly
   d$ -7r                                                                                                            :JeqlO
  -vr -Tr                                                                                  :(eueu) arols lusrryredaq
  -7r *v-r                                                                                          :(srueu) PJeo IPoJ3
   zs -v-r                                                                                          :(aueu) PrB3 trIpar3
   a$ -7r                                                                                      (rolrpere) lueuv(ud ru3
  -dr -Tr/                                                                                                       :($rceds)
                                             (s1ueur.(ed e8usgoyq ut pepnlcul ro se8e'tr
                                                                                         {rIo+ pcpnpap }ou) sexel
   b$ -Vr
                                                                                                                :J3r{io
  -7r -Tr                                                                                            eicrqs^ rolol\l
  -Zr -Tr                                                                                                       I{1l3eH
   -7: -Tr                                                                                                         EJI'I
   -vr -v-r
         /
                  --T$                                                                   s,relueJ   lo   srJou,^AoeuloH
    a$
   -7r            -v-$                    (sluetu,(ed eBeBuoIAl uI pepnlcul ro se8e,u'   uro{ pal3npop }ou) ecuernsul
                                                           '   r1a'seuue8uur'srededs^Lreu'lueututeuelue'         uo ttrearceX
   -7r       /
                  o{s
                  -7:s                                         (s1ueu,(ed elclqe^ rolour Surpnlcut 1ou) uorlulrodsuerl
     gt$
                                                                                         sesuedxe I?luaP Pue IBJIPS1^I
   -Zs            -v-r
                                                                                            Surueaic-,hP Pue d-rPunel
   -7r             oout,g
                                                                                                                   8urqto13
   Vr -7r
     gl$           (D,WT$
                                                                                                                          pood
   -7r             -7-*                                                      (deeldn pue s.rreder) ecueuolureur cluoH
                                    $               (euoqdalal pue 're.ttes 'ro1€.la.
                                                                                      clenJ Suqeeq '.fticulce1e)     saplln
   -7r            oo'a$
                                                                                           (euroq epqoru roJ Paluer        lol
                                                                            epnlcq) Fsurded e8e8gour-suoq Jo luo1
    _Qr          07qtr$
asnodg
     rnoa               noA
     'opr,{gluotu     oq1,&tot{s          01f[unuuu J0 'dflunuuuttllss rtlrspunb '[p1so,utq f14eam
 eperrr eJe lerp slueurded.(ue lsnlpy 'esnods ,rno,( dq pred slunorue oqt,tleleredes /aogs
'r(pueg rno,t pue no,(go sosuedxe,(lqtuour e8ererre oql elsrullse 'mo1eq ueqc eql uO 'l
     Case 1:20-cv-00340-BLW Document 4 Filed 07/08/20 Page 4 of 5
                                                                                                   erurog u1
                                                               g - (rsuosuduou) uoqucqddy suedtre4
                                               JJIlulsld
                     'p7 0z'
                                                        June        go dep
                                                                             15th   sql pelnmxg
                                                                                           8I   PtrB   szt     $
                                                                       ttzgt $ 'o's'$
                                                                                                          s3}e}S
      .J.S.n *Zrrs)'l3eJloc pue 3nS eJB IIIJOJ Srgl uo sJsitrslle [u leqt etIJs{IrYJo
                                                                     r€e/v\s I 'luleldtlloc 'dur ut
 pel,o^ eglJo ,^ni       ropun funtradSo flleueO repo,, uugJe ro
                     "q1                                      '"t" l{ul u1 oe; 8qg eql Aede;d
qiloJ les suos€or oql roJ sserper ol pollllue ru" I-o^elJ"q 1
                                                                               Jo JB37y1S I
   lormsc I 'dUenod r{rirgo "t*rrq    '}eql r{rnfred;o '{fleusd repun Ir]4}Je
                                                                                                    :e8y '71
                                          -ffiT:SmlooqcsJo sreoil                           Z{
.olnquluoel(eqt qenul,trog qeldxo 'esnods mo,{ }ou sI og&t ouoe1uos g}l/K oAII nol(g 'ee;
                                                                                      'I
   aotig eqr,ted       rroi dq ureldxe dleq g1ta.leq+troqeuuoJul raglo due epraord I
                   loo*,
                                            .sseJppe
                      auoqdelq pur            '3uI8u s.uosrcd.r* s.Aeulolle sql oicls'sor(31
          _.rT"
                   $ 6qcnur moq'sedSrl @uo a1e.nt) @ t.^- aturoJ slr{lJo uo4elduroc
egt Bulpnlcur .eseo slql ql/r\ uorpauuo3 rn seollJes rog)feuour,(uu eslo euodue Jo 'ootales
  uoqerederd luorunsop 'le8elered'deu:one ue '8m.ded eq no,( III&\ Jo 'pred nod o^BH
                                                                                          '0I
                                                                                  :oqrJcsap 'ser(   3:1
                   (auo ap,nc)                      .,sqluolu zI lxeu eql Suunp seplllqell ro sless8
     mor{ trr.ro sesuedxe.ro
                                  @ se^
                                 €TIIOJ ur.(1q1uour.rnor(   ol se8ueqo rofeur due lsadxs nof og '6
                                  1s                        -/t?l,lJottl            )r-tltt^Ii 4trAvN
                                    a?V                        d;qsuopulag                                 arusN
                             'uoddns      ro.1 asnods   rnor{.ro nof, uo.{1er oqru' suos-red eq} 31e}S '8
         Case 1:20-cv-00340-BLW Document 4 Filed 07/08/20 Page 5 of 5
